11-5098-cv, 11-5334-cv
Carrion v. Agfa Construction, Inc.

                          UNITED STATES COURT OF APPEALS

                              FOR THE SECOND CIRCUIT


          At a stated term of the United States Court of Appeals
      for the Second Circuit, held at the Thurgood Marshall United
      States Courthouse, 40 Foley Square, in the City of New York,
      on the 30th day of October, two thousand thirteen.

      PRESENT: ROBERT A. KATZMANN,
                             Chief Judge,
               DENNIS JACOBS,
               JOSÉ A. CABRANES,
               ROSEMARY S. POOLER,
               REENA RAGGI,
               RICHARD C. WESLEY,
               PETER W. HALL,
               DEBRA ANN LIVINGSTON,
               GERARD E. LYNCH,
               DENNY CHIN,
               RAYMOND J. LOHIER, JR.,
               SUSAN L. CARNEY,
               CHRISTOPHER F. DRONEY,
                             Circuit Judges.

      - - - - - - - - - - - - - - - - - - - - - -x

      JOSÉ E. CARRION,
           Plaintiff-Appellant,

                  - v.-                                11-5098, 11-5334

      AGFA CONSTRUCTION, INC.
           Defendant-Appellee.

      - - - - - - - - - - - - - - - - - - - - -x
FOR APPELLANT:         Michael G. O’Neill, New York, NY.

FOR APPELLEE:          Joseph M. Labuda, Milman Labuda Law
                       Group, PLLC, Lake Success, NY.


                           ORDER

     Following disposition of this appeal on June 13, 2013,
an active judge of the Court requested a poll on whether to
rehear the case en banc. A poll having been conducted and
there being no majority favoring en banc review, rehearing
en banc is hereby DENIED.

    Gerard E. Lynch, Circuit Judge, dissents by opinion from
the denial of rehearing en banc.


                       FOR THE COURT:
                       CATHERINE O’HAGAN WOLFE, CLERK




                             2
                Carrion v. Agfa Construction, Inc.   Dkt. Nos. 11-5098-cv, 11-5334-cv



1   GERARD E. LYNCH, Circuit Judge, dissenting:

2          I dissent for the reasons stated in my dissent in Grochowski v. Phoenix Constr., 318 F.3d

3   80, 89 (2d Cir. 2003) (Lynch, D.J., dissenting), and by the New York Court of Appeals in Cox v.

4   NAP Constr. Co., 10 N.Y.3d 592 (2008).